DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 09/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species I-VI and VII-X is withdrawn.  Claims 2, 5 and 11-12, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
3.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
 	The Applicant disclosed a liquid discharge head comprising: 
 	a recording element substrate including, 

 	 	a substrate having a pressure generating element that pressurizes the liquid so as to discharge the liquid; and 
 	a cover member that defines an opening through which the discharge aperture is exposed, the cover member being disposed on a side of the recording element substrate on which the discharge aperture is formed, 
 	wherein the recording element substrate further includes, 
 	 	an electrode disposed on a side of the substrate on which the discharge aperture forming member is formed, 
 	a back side electrode formed on a side of the substrate that is opposite to the side of the substrate on which the discharge aperture forming member is formed, and 
 	an insulation member that covers the electrode, 
 	wherein the insulation member is covered by the cover member, and wherein the electrode is electrically connected to the back side electrode.

5.	U.S. Patent application publication number 2006/0027937 to Benson et al. disclosed a similar invention in Fig. 2. Unlike in the instant application, Benson et al. are silent about “a back side electrode formed on a side of the substrate that is opposite to the side of the substrate on which the discharge aperture forming member is formed, and wherein the electrode is electrically connected to the back side electrode”.

6.	U.S. Patent application publication number 2003/0193545 to Boucher et al. also disclosed a similar invention in Figs. 2b and 4b. Unlike in the instant application, Boucher et al. are also silent about “a back side electrode formed on a side of the substrate that is opposite to 

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853